Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered January 15, 1993, convicting him of criminal possession of a controlled substance in the third degree, criminal possession of a controlled substance in the fifth degree, criminally using drug paraphernalia in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s cross-examination of a defense witness regarding her failure to timely come forward with exculpatory information was proper pursuant to People v Dawson (50 NY2d 311).
The defendant’s remaining contention, challenging the court’s charge to the jury relating to the cross-examination of this witness, is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245), and, in any event, without merit. Rosenblatt, J. P., Copertino, Hart and Friedmann, JJ., concur.